DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 22 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2011/0143179 to Nakamori.
With respect to claim 1, Nakamori teaches a battery case 1 for at least one battery module V comprising 
a frame-like support structure 30 suitable to be interconnected to an electric vehicle, 
the frame-like support structure 30 encompassing a frame opening and 
a tub-shaped insert 10, which is arranged in the frame opening and interconnected to the frame-like support structure 30, 
a closure 20 suitable to close the tub-shaped insert 10 to form a compartment for the at least one battery module V (Nakamori: Sections [0023]-[0044]; Figs. 1-4). 

With respect to claim 2, Nakamori teaches the battery, wherein the frame-like support structure 30 comprises two first outer beams 33&34 and 36&37 extending in a first spatial direction and two second outer beams 31&32 and 35 extending in a second spatial direction arranged essentially perpendicular to the first spatial direction, the first (33&34 and 36&37) and second (31&32 and 35) beams forming a load bearing structure encompassing the tub-shaped insert 10 circumferentially (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 4, Nakamori teaches the battery, wherein the frame-like support structure 30 in a top view comprises at least one recess extending inwardly, wherein the tub-shaped insert 10 follows the contour of the recess (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 5, Nakamori teaches the battery, wherein at least one of the first (33&34 and 36&37) and/or the second (31&32 and 35) beams comprises a flange 13 to attach the battery case 1 to a chassis of a vehicle (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 6, Nakamori teaches the battery, wherein at least one of the first (33&34 and 36&37) and/or the second (31&32 and 35) beams comprises at least one rein forcing element 39 arranged laterally along the respective the first (33&34 and 36&37) and/or the second (31&32 and 35) beam (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 7, Nakamori teaches the battery, wherein at least one of the first (33&34 and 36&37) and/or the second (31&32 and 35) beams comprises a hollow cross-section having at least one cell (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 22, Nakamori teaches a battery pack comprising at least one battery case and at least one battery cell arranged in the compartment (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 23, Nakamori teaches a vehicle comprising the battery pack (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori.
With respect to claim 3, Nakamori teaches the battery, wherein the frame-like support structure 30 doesn’t have in a top view an in principle rectangular shape. 
However, changes in size or shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori in view of US Patent Application Publication 2008/0160394 to Takasaki et al.
With respect to claim 9, Nakamori further teaches the battery, wherein the tub-shaped insert 10 is at least partially made from resin (a fiber reinforced plastic material) (Nakamori: Section [0038]). 

Nakamori does not specifically teach the tub-shaped insert 10 is at least partially made from a fiber reinforced plastic material.
However, Takasaki et al. teach a structure for mounting batteries onto electric vehicles comprising a battery case, wherein the battery case comprising a battery tray and a battery cover, and the battery case is made from polybutylene resin including glass fibers (Takasaki et al.: Section [0037]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Takasaki et al. with the motivation of having a means such the glass fibers in the resin would improve the protection of the battery case.

Claims 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori in view of US Patent Application Publication 2012/0312614 to Fujiwara et al.
With respect to claim 8, Nakamori does not specifically teach the battery, wherein the frame-like support structure is used to distribute a cooling agent. 
However, Fujiwara et al. teach a support plate supports battery modules includes a lower plate 14 (the frame-like support structure) is used to distribute a coolant (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 10, Nakamori does not specifically teach the battery, wherein the tub-shaped insert comprises at least one base section comprising at least one cooling means which in an assembled position is in thermal contact with the at least one battery module arranged in the tub-shaped insert. 
However, Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert) comprises at least one base section comprising a cool a cooling space 18 between the upper plate 15 and the lower plate 14 (the frame-like support structure), which in an assembled position is in thermal contact with the at least one battery module 12 arranged in the upper plate 15 (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 11, Nakamori does not specifically teach the battery, wherein the at least one cooling means is a cooling plate which is arranged inside or outside the compartment. 
However, Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert) is a cooling plate in contact with the battery module which is arranged inside the compartment (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 12, Nakamori does not specifically teach the battery, wherein the base section of the tub-shaped insert comprises at least one first recess in which the at least one cooling means is arranged. 
However, Fujiwara et al. teach a support plate supports battery modules includes an upper plate 15 (the tub-shaped insert), wherein the base section of the upper plate comprises a recess which is the cooling means (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 13, Nakamori does not specifically teach the battery, wherein the battery case comprises a bottom which is interconnected to the frame like support structure. 
However, Fujiwara et al. teach a support plate supports battery modules includes the bottom of the lower plate 14 (the battery case comprises a bottom) which is interconnected to the lower plate 14 (the frame like support structure) (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 14, Nakamori does not specifically teach the battery, wherein a hollow is arranged between the bottom and the tub-shaped insert and is used to distribute a cooling agent. 
However, Fujiwara et al. teach a support plate supports battery modules includes a cooling space 18 (a hollow) is arranged between the bottom of the lower plate 14 and the upper plate 15 (the tub-shaped insert) and is used to distribute a cooling agent (Fujiwara et al.: Section [0029]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 15, Nakamori does not specifically teach the battery, wherein the hollow is fluidly interconnected to at least one of the outer beams and/or inner beams. 
However, Fujiwara et al. teach a support plate supports battery modules includes the cooling space 18 (the hollow) is fluidly interconnected to the ribs 15c and 15d (the inner beams) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 16, Nakamori teaches the battery, wherein at least one second inner beam 125 is arranged in the second direction interconnecting two first outer beams (33&34 and 36&37) arranged opposite to each other (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

However, Fujiwara et al. teach a support plate supports battery modules includes the cooling space 18 (the hollow) is fluidly interconnected to the ribs 15c and 15d (the inner beams) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 17, Nakamori does not specifically teach the battery, wherein at least one first and/or second inner beam is arranged in a channel of the tub-shaped insert. 
However, Fujiwara et al. teach a support plate supports battery modules includes the ribs 15c and 15d (the inner beams) is arranged in a channel of the upper plate 15 (the tub-shaped insert) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 18, Nakamori does not specifically teach the battery, wherein the channel is arrange in a strut-like protrusion of the tub-shaped insert emerging above the base section. 
However, Fujiwara et al. teach a support plate supports battery modules includes the ribs 15c and 15d (the channel) is arrange in a strut-like protrusion of the upper plate 15 (the tub-shaped insert) emerging above the lower plate 14 (the base section) (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

With respect to claim 19, Nakamori teaches the battery, wherein the second inner beam 125 is arranged inside the tub-shaped insert (Nakamori: Sections [0023]-[0044]; Figs. 1-4).

With respect to claim 20, Nakamori does not specifically teach the battery, wherein the base section is a sandwich construction comprising an inner layer and an outer layer and a core arranged there between. 
However, Fujiwara et al. teach a support plate supports battery modules includes the base section is a sandwich construction comprising the bottom of the upper plate 15 (an inner layer) and the bottom of the lower plate 14 (an outer layer) and the ribs 14 (a core) arranged there between (Fujiwara et al.: Section [0029]; Figs. 4-6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Fujiwara et al. with the motivation of having a means such the cooling system improve the safety and the efficiency of the battery modules.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0143179 to Nakamori in view of US Patent Publication 6,225,778 to Hayama et al.
With respect to claim 21, Nakamori does not specifically teach the battery, wherein the closure comprises a multi-layer construction with a first layer made from sheet metal and thereto attached second layer made from fiber reinforce plastic material. 
However, Hayama et al. teach a battery container (the closure) comprises a multi-layer construction with a first layer made from metal plate and thereto attached second layer made from a resin sheet (Hayama et al.: Column 9, Lines 42-51).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Nakamori with the above teaching from Hayama et al. with the motivation of having a means such insulate the flat battery cell and the circuit board contained therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/4/2022